 I)DECISIONS OF NATIONAL LABOR RELATIONS BOARI)Tipton Electric Company and Professional FurnitureCompany and Retail Store Employees Union, Local655, affiliated with Retail Clerks International Asso-ciation, AFL-CIO. Cases 14 CA 10220 and 14RC 8353May 14. 1979DECISION AND ORDERBy CHAIRMAN FANNIN(; ANI) MEMBHRS JENKINSANI) MURPHYOn September i, 1978, Administrative Law JudgeRobert M. Schwarzbart issued the attached Decisionin this proceeding. Thereafter the Respondents filedexceptions and a supporting brief'.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings.2andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.We agree with the Administrative Law Judge'sfinding that the assistant to the sales manager, Mi-chael Krieg,3created the impression of surveillanceby showing employees a list upon which he had re-corded his opinion of each employee's union senti-ments. However, we disagree with his finding thatKrieg engaged in surveillance by maintaining the list.We do not believe that it is unlawful fr anyone toIThe Respondents have requested oral argument. Ihis request s herebydenied as the record, the exceptions, and the brief adequatel present heissues and positions of the parties.2 The Respondents hase excepted to certain credibility findings nmade bythe Administraltive I.as Judge. It is the Board's established policy llot tooverrule an admiiitraltie law judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence co,nvinces usthat the resolutions are incorrect. Standard Dr Wall Prldulv. Inc. 91NL.RB 544 (1950). enfd. 188 i.2d 362 (3d ('ir 1951). We have carefullyexamined the record and find n basis for reversing his findings. urther. wefind no merit to the Respondents' cottentin thalt the Administrative l.awJudge was biased.Since we agree with the Administrative law Judge's finding that Kriegiccupied a position from which employees culd reasoniably inter that hespoke on behalf of the Respondents. we need not rely on his findings thatKrieg was a supervisor.Member Murphy agrees with the Adminlslratile Iaw Judge's finding thatKrieg was an agent acting on behalf II the Respondents at all times naterialherein. ('oinsequenly, she concludes that Krieg's statements in his aflidal iconcerning his telling employees that till,aing the election the Respondentswould make cert;lin changes in terms Aof mplonlient re in the nture ladmissions against interest and re. therefore. not hearsa .Accordingly. shefinds that the Administratie l.aw Judge's reliance on 4.i/ J Bar ind ('.Inc., 236 NI.RB 242 (1978). in which she dissented, i misplaced becausethere the affidavit was used to prove ai fact in conflict with his eslimon atthe hearing: i.e.. that the witness was a supersisor In those circumstancesMember Murphy would hase treated such afllidaiit as heairsay because thewitness was not subject Io cross-examination at the tking it the statementand thus it did not meet the requirements of Federal Rule 801(c) of theFederal Rules if i idence tII qualil a a admissible ecidenceform an opinion concerning any individual's unionsentiments. Since there is no evidence that Kriegbased his opinion on information gathered by illegalmeans, we are not convinced that Krieg's mere re-cording of his opinions violated the Act.We also disagree with the Administrative Law,Judge's finding that the Respondent's violated Sec-tion 8(a)( I) of the Act when Krieg and Tipton VicePresident Allen Fishman separately told salesmanTony Mikulis that, in the event of a salesmen's strike.the Respondents would maintain operations by usingstock clerks and management personnel. Both state-ments were in response to questions by Mikulis re-garding the Respondent's intentions to continue op-erations and constitute nothing more than lawfulstatements of the Respondent's intention to exercisetheir right to do so.Finally. we believe that the remedial hargaining or-der recommended b the Administrative Law Judgeis warranted. Before the election the Union enjoyedthe support of a majority of employees, as evidencedby signed authorization cards. However. the Respon-dents told employees that, with a union, the' couldnot present their grievances directly to. or discusstheir problems directly with, management. They toldemployees that the Union would "split the companydown the middle" and that it threatened the loss of'harmonious working relationships. Not only did theRespondents, on one occasion, promise changes intheir payback and draw policies but. on another, the3implied that, but for the union campaign, the sale-man's draw would have been increased.Nor did the Respondents attempt to limit their un-lawful conduct to that aimed solelI at dissipating theIlnion's preelection mtajority. After the election, andwhile the UInion's objections were pending, the Re-spondents changed their draw and payback policies.an action which. as the Administrative Law Judgefound, constituted a substantial benefit to employeesand carried out their illegal preelection promises.Moreover. these postelection benefits fiollowed an-nouncements of both their appreciation fr the em-ployees' "vote of confidence" and their hopes thatmanagement and salesmen would, once again, workas a "unified team."As the Supreme Court said in A'I...R.B. .'-change Paris C(., 375 U.S. 405. 409 (1964):The danger inherent in well-timed increases inbenefits is the suggestion of'a fist inside the elvetglove. mployees are not likely to miss the infer-ence that the source of' benefits now conferred isalso from which future benefits must flow andwhich may dry up if' not obliged.Here, the Respondents' postelection grant of' bene-fits rewarded employees for rejecting a union whichthe Respondent had earlier portrayed as a divisive242 NLRB No. 36202 I IPION I.ECIRIC C<OMPANYforce which would destro\ harmonious working rela-tionships. It wIas a calculated application of the carrotand the stick to condition emplosee response to anNunion organizing effort, and it affords the Respon-dents an unlawfully acquired advantage in regard toa rerun election which cannot he cured h simpl' or-dering them to mend their ways in the future and postia notice.AMI N)tl) CON( II, SiONS o0 LAW\\Delete the Administrative Law Judge's Conclu-sions of L.aw 21(h) and (f)., relettering his subsequentconclusions accordingl.OR I) RPursuant to Section 10(c) of the National I.aborRelations Act, as amended, the National I.abor Rela-tions Board adopts as its Order the recommended Or-der of' the Adlinistrative law .Liudge. as modified be-low, and hereb\ orders that the Respondents. iptonElectric ('ompany and Professional urniture (om-pany. St. Louis, Missouri. their otlicers. agents. suc-cessors, and assigns, shall take the action set orth inthe said recommended Order. as so modified:I. Substitute the foillowing tfor paragraphs (a) and(f) of the recommended Order:"(a) ('reating the impression that they are engag-ing in surveillance of their emploNees' union activitieson behalf of Retail Store F mplo)ees nion. l.ocal655. affiliated with Retail Clerks International Associ-ation. AFL ('10.""(f) Telling employees that, in the event opera-tions are continued during a strike, those who do notsupport the nion will he made assistant store man-agers.2. Delete paragraph (d) of the recommended Or-der and reletter the subsequent paragraphs accord-inglv.3. Substitute the attached notice for that of theAdministrative Law Judge.I IS FURI lt IR ORD)t REI) that the complaint he dis-missed insofar as it alleges violations of the Act notspecifically tfund herein.II IS URIIItR ()R)ERIl) that the election held onApril 15, 1977. in Case 14 RC 8353 he set aside andthat the petition in that matter he dismissed.A PP N I)lXNoI i To it o)Yl isPo),sI-I) BY ORDER (- IItNAI IONAl .AH()R R AlIo()NS BOARDIAn AgencN of the United States G(overnmentAfter a hearing at which we were represented bh ourattorneys and at which all sides presented evidence. ithas been found that we have iolated the Nationall.ahor Relations Act in certain respects. \VWe havebeen directed to take certain actions and to post thisnotice.W' \t II. NO I say or do anything to make ouhelieve that we ha e spied or that we are spyingon what ou do in connection with the RetailStore Employees nion. l.ocal 655, affiliatedwith Retail ('lerks International Association.AFI. ('10. or an\ other labor organization.WI- \vIII N(oI in the future gi e ou or prom-ise to give you improved paN benetits or anythingelse of value to induce ou to stop helping. tostop supporting, or to refrain from otilng for theahove-nalled UInion or an other labor organi-zillon.Wi \\1t I Nt tell ou that, in the event opera-tions are c ntinued dlring a strike. those ` ho donot support the I nion ill he made assistantllanllgers.Wi *111 N()I threaten that i' \ou select theaboe--namled Union or an\ other labor organi-zation ou will lose the right t talk direetl\ withma nagement about -our grievances and therwkork-related problems or tha t !ou will l )se ouragreeable orking conditions anld relationshipwith us.Wi- wi\ i 'o l denN onu jobh ransfers or other-uise discrilinate aig;allnst U n because of' oulrunion activities and s! mnpathies.W'1 \l I recognize and. upon request. hargainwith Retail Store I:mplo ees nion. l.ocal 655.affiliated u,ith Retail (Clerks International Associ-ali n\ A:l (10(). as the excl lui e representativ.eof' otitr eilllo ees in tile appropriate unit. I heapproprlate Iunlt is:All full-time and regular prt-time retailselling personnel employed b\ lipton Electric('tomlpan' and Professional I urniture Con0111-pa n at our facilities located in the metropoli-tan St. Louis area, including Missouri and Illi-nois, excluding managers. assistant managers.ofice clerical and professional employees.gua;rds and super isors as defined in the Act.and all other emploNees.Wi. \\11i N( in anl tother mnl;lner interferewith. restrain, or coerce ou in tile exercise ofyour rights under Section 7 of the National I.a-hb( Relations Act.'I11'P1()N I.II('I I ('()\IP\NNPR(ISSI0()N'xI 1:1t RN II RI ( P)\11''XNY203 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSIAIl[MLNI OF- 111L CASRol] iRI M. S( IwIARZBARI. Administrative Law Judge:This case was heard at St. Louis. Missouri. upon an unfairlabor practice complaint issued pursuant to a charge andamended charge filed by Retail Store Employees Union,Local 655, affiliated with Retail Clerks International Asso-ciation, AFL-CIO, herein the Union. Specifically, the com-plaint alleges that Tipton Electric Company, herein Tipton,and Professional Furniture Company, collectively referredto herein as the Respondent. as joint employers of the em-ployees in the unit herein,' violated Section 8(a)(I) of' theAct by creating the impression of and engaging in surveil-lance of employees' union activities: threatening employeeswith loss of their right to deal directly with managementconcerning grievances and with loss of harmonious workingconditions and relationships with management if they se-lected the Union as their bargaining representative: promis-ing employees improved pay benefits to be effective afterthe representation election and actually granting such paybenefits after the election while objections were pending:informing employees that if they selected the Union as theirbargaining representative, a strike would be inevitable andbargaining would be fitile, and that if a strike occurred,employees who did not support the Union would remainemployed: and by denying a desired transfer to an em-ployee because of his union activities.Pursuant to a petition filed by the Union in Case 14 RC8353 and a Stipulation for Certification Upon ConsentElection, approved by the Regional Director for Region 14.a representation election by secret ballot was conducted onApril 15. 1977,2 among the employees of the Respondent inthe agreed bargaining unit referred to above. The tally ofballots served upon the parties immediately following theelection showed that of approximately 41 eligible voters. 40cast ballots of which 14 were cast for the Union, 20 werecast against the Union. and 6 ballots were challenged.At the hearing, the Stipulation for Certification Upon Consent Electionin Case 14-RC-8353. pursuant to which the election in that matter wasconducted, was received over objection of counsel for the Respondent who.although having signed the Stipulation, sought to place in issue the appropri-ateness of the unit and the status of Tipton and Professional Furniture asjoint employees of the unit employees, matters agreed in the Stipulation.Issues raised by the remaining election objections are consolidated r hear-ing in the instant proceeding as paralleling allegations of the complaint. TheRespondent argues, however, that the Stipulation is irrelevant and immate-rial here, as it relates solely to the representation proceeding, which matter,the Respondent contends, should be severed from the complaint case. How-ever. having stipulated jurisdiction and their status as joint employers of theunit employees for purposes of securing a consent election under the Board'ssupervision, the Respondent is now estopped from denying same in the ab-sence of valid grounds, not here shown. See Charles T Joyce. d/h/u Interna-tional Kitchens, 189 NLRB 79, fn. I (1971): Capitaon Drilling Contpan. 167NLRB 144. 145. fn. 4 (19671. As Tipton and Professional Furniture areestopped from denying their status as joint employers. as the present matterinvolves a continuation of Case 14 RC 8353. and as the objections to theelection mirror certain allegations of the complaint, I reaffirm my ruling atthe hearing denying the Respondent's motion for severance.The relevant unit which consists, in effect. of all full-time and regular part-time selling employees employed by the Respondent at its facilities in themetropolitan St. Louis area, including Missouri and Illinois. excluding allothers, will be considered. infra.2 All dates hereinafter are within 1977 unless stated to be otherwise.There were no void ballots and the challenged ballots werenot sufficient in number to affect the results of the election.The Union filed timely objections to conduct affecting theresults of the election. In its objections, the Union allegedthat in the critical period before the election.' the Respon-dent had engaged in conduct of a type set forth in certainallegations of the complaint.4All parties were given full opportunity to participate,' tointroduce relevant evidence?, to examine and cross-examinewitnesses, and to file brick. Briefk filed by the GeneralCounsel and the Respondent have been carefully consid-ered.Upon the entire record of the case7and my observationof the witnesses and their demeanor. I make the following:FtIN Ib)I S t)l Ft: I.illt I L:SINISS tl til RISt'0INI)I-NIThe Respondent, Tipton Electric Company and Profes-sional Furniture Company. consists of' Missouri corpora-(ions with a principal office and warehouse at Hazelwood.Missouri. herein called the Respondent's Brown Campusfacility, and with retail stores located throughout the St.lIouis. Missouri. metropolitan area, including the BrownCampus facility. They are engaged in the retail sale of ap-pliances. television sets. refrigerators, and audio and elec-tronics equipment, and beds and sleepware, respectively.have some common ownership and central control of laborrelations and, for purposes of' this proceeding, as fundabove, constitute a joint employer. During the year endingApril 30. 1977. a representative period. Tipton Electric andProfessional Furniture, each in the course and conduct ofits respective business operations. derived gross revenues inexcess of' $500,000 from the retail sale of appliances andfurniture, and purchased and caused to be transported anddelivered to the Brown Campus facility. appliances and fur-In Gdvmear Tire and Ruhher Comnpat,. 138 NLRB 453 (1962). the Boarddefined the critical period before an election as the interval from the date ofthe filing of the petition to the time of the election. Conduct occurring duringthis period found to have interfered with the employees' freedom of choice atthe polls may be grounds for setting aside the election. Accordingly. in thepresent case, the critical period is from January 24 to April 15, the date ofthe election.' The Board by its Order, dated June 14, adopted the Regional Director'srecommendations in his Report on Objections that Objections I. 2. 3 as topart D. and 4 as to parts B. C. D, and E. be overruled, and directed that theissues raised with respect to the Union's Objections 3, as to parts A. B,. C. 4as to part A. and 5 be consolidated for hearing with the complaint case.No merit is found to the Respondent's argument at the hearing and in itsbrief that it was prejudiced when following the Respondent's motion forseparation of witnesses. the Respondent and other parties, respectively, werepermitted to retain only one witnesses-principal in the hearing room in addi-tion to counsel, thereby denying the Respondent's request to have presentofficials from both Tipton and Professional Furniture. This was consistentwith my earlier finding that, although separate corporations. Tipton andProfessional Furniture are united in interest in this proceeding as joint em-ployers of the unit employees. It further is noted that as Allen E. Fishman.president of Professional Furniture and executive vice-president of Tipton.was present throughout the proceeding. the Respondent had available a re-sponsible official of both Respondent concerns.I At the hearing. the Respondent's repeated efforts to adduce subjectivetestimony as to witnesses' states of' mind were rejected. as such evidence isnot considered reliable. N.L.R B v. Hunter Outdoor Producs., Inc., 440 F.2d876. 879. fn. 3 (Ist Cir. 197117 In accordance with the post-hearing stipulation of the General Counseland Respondent. the record of this proceeding is hereby corrected.204 TIPTON EI.ECTRIC COMPANYniture and other goods and materials valued in excess of$50.000. of which goods and materials alued in excess of$50.000 were transported and delivered to the Brown Cam-pus facilith in Hazelwood directly from points located out-side the State of Missouri.Tipton Electric and Professional Furniture. herein collec-tively called the Respondent. are now and have been at alltimes material herein. employers engaged in commercewithin the meaning of Section 2(2). (6). and (7) of the Act.and are joint employers of the employees in the unit foundappropriate herein.II. IIII- I.lOR ORG(ANZA'rlION INVOIVEil)Retail Store Employees Union. Local 655. affiliated withRetail Clerks International Association. AFL CIO. is a la-bor organization within the meaning of Section 2(5) of theAct.11. llt Al.l.tiGlD UNFAIR LABOR PRACtIItSA. BackgroundTipton operates a chain of 10 retail stores throughout thegreater St. Louis, Missouri. metropolitan area where it sellshousehold electrical appliances, including refrigerators.televison sets, and audio items. Two of the stores are innearby Illinois, one in St. Charles County. Missouri. andthe remainder in the City of St. Louis. The Respondent'soffices, principal store (Store No. 9). and warehouse are inHazelwood, Missouri. at a facility known as the BrownCampus. Each store has a manager. an assistant manager.and one or more salespersons. In some but not all of thesestores, Tipton leases a portion of the sales space to Profes-sional Furniture Company., where the latter sells beds andbedding.Sylvan Kaplan is president of Tipton and Allen E. Fish-man, Tipton's executive vice president. is also president ofProfessional Furniture. Prior to September 1976, the per-sonnel employed in the Respondent's stores did not belongto a union.On or about September 1, 1976. the Union began an or-ganizational campaign among persons employed in the Re-spondent's stores. As part of its campaign, the Unionmailed correspondence and authorization cards to employ-ees, conducted meetings, and otherwise solicited employees'signatures on authorization cards. Although the record in-dicates that the Union requested recognition of the Respon-dent, the complaint does not allege and the General Coun-sel does not contend that such recognition, in fact, wasrequested.B. Alleged Interference, Restraint, and CoercionAlthough the representation petition, as noted, was filedon January 24, the events alleged as unlawful took placebetween early March and the time of the April 15 election,with certain other allegedly unlawful conduct occurring af-ter the date of the election. The Respondent denies thecommission of any unfair labor practices and asserts thatthe Union never has had the support of a true majority ofthe unit employees.I. The preelection conduct of Sylvan Kaplan and AllenE. Fishmana. The Mart-(h 25 letter and the spee'h to emnplqveesThe record reveals that on about March 25. Tipton Pres-ident Sylvan Kaplan sent the following letter on Tipton'sstationery to the unit employees:I am writing this letter because I feel that it is veryimportant for you to understand how strongly I feelagainst having a union at Tipton. Personally, I am up-set that any salesperson would want to subject anotherperson to a union in the Tipton stores.With a union, you would lose your right to speakand act as an individual in matters that affect your job.You could no longer contact me directly or anyone elsein the organization with your problems, but wouldhave to speak and act through the union. This wouldaffect not only the personal relationship that many ofus have had over a period of time, but also would af-fect your status as professional salesmen in permittingsomeone else to do the talking for you.As members of the union, you would be giving theunion, and only the union, the right to speak for youabout your working conditions.Over the years. I have gotten to know many of youvery well and I simply cannot imagine professional-type people willing to sell themselves out. Vote in yourinterest-vote NO.The theme in the second paragraph in the March 25 let-ter-that if the Union were selected, the employees nolonger would be able to directly approach managementwith their problems-was carried forward in a brief speechwhich Kaplan read to unit personnel during the last weekof March and in early April as he toured the Respondent'sstores. This address, entitled "Employees Lose Their In-dividuality in a Union Store." began as follows:When a union enters, salesmen lose their right tospeak or act as individuals. They can no longer go di-rectly to their management with their problems butmust speak and act through the union. If the uniondisagrees because of political or selfish personal rea-sons (and you know how this happens in any organiza-tion) a salesman may have no voice, no influence in hiswork or working conditions. There is little room fordissent in unions.The union tells salesmen what they may or may notdo and normal friendships between salesmen and themanager are forced out....This speech, which was also read at certain stores by Tip-ton's executive vice president, Allen E. Fishman, on Kap-lan's behalf, went on to state that the cost of unions tosalespersons would be a financial burden from which theywould get nothing they could not obtain without having aunion. The speech iterated that it was Kaplan's policy toprovide as many employee benefits as possible, outlinedbenefits then available, and noted that the Union is a great"leveler" because of its blind adherence to seniority. which205 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould take precedence over employee loyalty, ability, andperformance.Erwin W. Welling8testified that Kaplan had read theforegoing speech on about March 28 at the store where hewas employed to the assembled store manager, the assistantstore manager. and three sales employees, including Well-ing. After reading the speech, Kaplan called for questions.Welling asked the if' the address was not the same as theletter they had received in the mail a day or two before.Kaplan agreed, but observed that if Welling had read theletter, there is more to that document.Salesman Edward Hawkenbery testified that during thelast week of March, Fishman visited Store No. 2 on Cham-bers, St. Louis, where he was employed, and read Kaplan'sspeech to a gathering of sales employees. When Fishmanasked for questions, Hawkenbery volunteered some com-plaints and told Fishman that he had signed the union card.Fishman retorted that he did not care if Hawkenbery hadsigned the union card and that he did not want to knowwho had signed a card for the Union.In Reidbord Bros. Co.,9Administrative Law Judge RobertCohn, in his Board-approved Decision, found as follows:..[the supervisor] misstated the law when he advisedthat, with a union at the plant, employees could not"go directly to a supervisor and register a complaint."Section 9(a) of the Act expressly provides that "anyindividual employee or a group of employees shallhave the right at any time to present grievances to theiremployer and to have their grievances adjusted, with-out the intervention of the bargaining representative,as long as the adjustment is not inconsistent with theterms of the collective-bargaining contract or agree-ment then in effect: ProvidedJiurther, that the bargain-ing representative has been given opportunity to bepresent at such adjustment." As ...noted in Block-Southland Sportswear, Inc., 19 "this statutorily protectedright of employees thus to present their own grievancesand to speak for themselves is undoubtedly a rightcherished by many employees and [the employer's]statement that after the Union came in, employeeswould not be able to go to him with their problemswas, by its nature, the threat of a loss of benefits inreprisal for the election of the Union.19170 NLRB [936. 949 950].As in Reidbord, supra, it also is concluded that the letterand speech further violated the Act in threatening that ifthe employees selected the Union as their bargaining repre-sentative, the prevailing harmonious working conditionsand personal relationships between the Respondent andemployees would no longer exist, implying that "the em-ployees would take sides against the Respondent, a never-ceasing conflict ..." to the employees' ultimate disadvan-tage. In this context no merit is found to the Respondent'sargument that the representations made in the letter and8 In late March, Welling, a conspicuous union adherent, was employed asan appliance salesman by Tipton at its Store No. I on Hampton, St. Louis.9 189 NLRB 158, 162 (1971). Also see Graber Manufacturing ompany.Inc., 158 NLRB 244 (1966), enfd. 382 F2d 990 (7th Cir. 1967).speech are merely lawful predictions, based upon the Com-pany's experience, of the situation which would obtain werethe Union designated as the employees' bargaining agent.Accordingly, for the above reasons, it is concluded thatKaplan's letter of March 25 to employees and the speechthat he and Fishman delivered to employees in late Marchand early April, indicating that if they selected the Union,they' would lose their right to directly present grievances tomanagement and that harmonious working conditions andpersonal relationships with management would be lost, are,respectively, violative of Section 8(a)( 1) of the Act.b. The events lit the April I awarsd meetingSalesman Welling testified that the Respondent rewardsits successful sales personnel by presenting them with bo-nuses at annual awards meetings, and that, on April I 1, heattended such a meeting in the showroom of Respondent'smain facility at the Brown Campus. Also present weremembers of top management, including Kaplan. Fishman,and Personnel Director Ceil Tobin, the store manager,assistant store managers. the other sales personnel, andwarehouse support staff. After the awards were distributedand the credits acknowledged. a recess was called. Thesalesmen, including Welling, who had been asked to re-main, returned after the recess at which time Kaplan toldthe group that if the Union won the election but could notcome to an agreement with Tipton on the terms of a con-tract, his only obligation under the law, in the event of astrike, would be to put the salesmen on a preferential hiringlist. He was not going to do anything that was not economi-cally sound for Tipton.During the meeting, Personnel Director Tobin explainedthat one of her functions was to help the salesmen file medi-cal claims and cited instances where this service and provedbeneficial. Kaplan then invited employee questions.In response to an employee's question about improvingcommunications, which also suggested that Kaplan andFishman might meet with salesmen directly to hear theirgrievances, problems, or questions. Kaplan replied that ifthe salesmen wanted, he could reinstitute the Mondaymorning sales meetings.lFishman, in response to another question received fromthe floor, replied that the Company was "in a pregnantstate" and that he could not discuss any changes in employ-ment conditions. However, he continued, a computerizedfeasibility study showed that increasing the salesmen's drawby $200 a month" would not adversely affect the Compa-ny's profitability. However, Fishman declared, at the time,10 Welling explained that during his first years with the Respondent. ip-ton had conducted weekly Monday morning sales meetings at the BrownCampus beginning approximately 2-1/2 hours efore the start of the work-day, which all sales personnel from the arious stores were required to at-tend. These meetings were later conducted on alternate Mondays until theywere discontinued in October 1976, in response to the salesmen's complaints.There was no expression by the sales staff that these meetings were desirableor that they should be resumed." At the time of the April I 11 meeting, the sales staff was compensated ona commission basis, with salesmen receiving $600 monthly draws againsttheir anticipated sales. There then was in effect a requirement that sales-persons who did not average sales equal to or above their monthly drawsowed the difference to the Respondent at the end of the year. As 'will bediscussed, this policy was later changed.206 TIPTON .E(CTRIC COMPANYhe could not say anything concerning improved emploseeconditions in view of the pending election. 2I disagree with the General ('ounsel's contention thatKaplan's response concerning intracompanv communica-tions. to the effect that the Monday morning sales meetingspossibly should he resumed, constituted an unlawful solici-tation of employee grievances or an improper offer to holdremedial grievance meetings in order to discourage em-ployee support for the Ulnion. As noted, the former Mon-day morning sales meetings had been a decided impositionupon the staff and were discontinued because of their un-popularity. In this context. it is difficult to see how a refer-ence to the reinstitution of these meetings. properly de-scribed in the Respondent's brief as a heavy-handedresponse to a question, could have constituted an induce-ment in the sense urged hb the General Counsel. Accord-ingly, I do not find Kaplan's reference to the possibility ofresuming the Monday morning sales meetings to he viola-tive of Section 8(a)( I ) of the Act.However I do agree with the General Counsel that Fish-man's response that the Company had studied increasingthe monthly draw and that it was feasible as not adverselyaffecting company profits. made but 4 days before the elec-tion. was unlawful. Fishman's statement thus made tendedstrongly to impress upon employees that theN did not re-quire a union to receive a pay raise then being conspicu-ously considered. Additionally. rather than restricting him-self' to explanations of the Respondent's legal obligation.Fishman's statement implied that the substantial increase inthe draw would have been forthcoming but for the initi-ation and progress of the Union's campaign. As in Sta-HiDivision, Sun Ctemnicral (Corporation.' such a gratuitouscomment had the fotreseeable effect of placing the onus fordelay of the pay increment on the Union and. thereforewas in violation of Section 8(a)(l). In so concluding. it alsois noted that there is no evidence that the feasibility studythus announced was consistent with the Respondent's exist-ing practice."c. Additional unlawfid pre'elecion conduct h FishmanTony' Mikulis, a salesman employed at the Respondent'sStore No. 21 in Granite City. Illinois. testified that duringthe week of March 21, Fishman visited his store and toldMikulis, the only unit salesman then present, that he andKaplan had been going to the stores to ask if the salesmenhad any questions about the union situation. Mikulis re-plied that he had heard that if the Union came in, it wouldsplit the Company down the middle, with the result that thesalesmen would have to voice their grievances through ashop steward instead of going directly to the store man-ager." Fishman responded that as far as he knew that this1 Several other employee witnesses who had attended the April t I meet-ing testified that no promises of benefits had been made and Welling himselfaverred that Fishman's statement aout the favorable results of the stud asto increasing the draw was not tied It) the election.' 226 NLRB 646 (1976).4 Also see.J M. Balters Co. Inc, d/h/a Jaison's. 212 NLRB .7 8 (1974.is Mikulis based his questions of March 21 to Fishman on earlier conver-sations Mikulis had had with Michael Krieg, assistant to the sales manager.during which Krieg had made these points. Krieg's status as a supervisorand/or agent of the Respondent and certain of his other activities are in issueand will be considered belowwas true. If the Union came in. it would be necessary forthe employees to proceed through a stewardFishman. according to Mikulis. likened what would hap-pen if the Uinion came in to what then what was going on atthe ('ompany's warehouse where the employees were repre-sented under a collective-bargaining agreement between theRespondent and a different union. Fishman stated thateven the most routine instructions could not be given di-rectly to the men, but must he conveyed through the stew-ard. Mikulis then requested confirmation as to whether itwas true that the Company would use stock clerks insteadof salesmen if there were a strike. Fishman replied that ifthere were a strike, the Respondent would keep the storesopen. continuing operations: to do this. thes would usestock clerks, store managers. and assistant store managers.Fishman declared that the Company had remained openwhen the warehouse employees were on strike, keepingboth the warehouse and stores in operation, and. if a strikeby the salesmen occurred, the Company would keep thestores open again. Mikulis observed that Fishman's wordssounded like a threat because evers time someone said"union" the Company said "strike." Fishman answeredthat he was not making a threat but was stating what wouldhappen if there were a strike. Mikulis' account of this con-versation was not disputed by Fishman.In accord with the General Counsel, it is concluded thatfishman's statement concerning a strike, although in replyto a question, was but a continuation of Assistant to theSales Manager Krieg's earlier portrayal of the inevitabilityof a strike and the resultant replacement of employees itthey supported the Union. As similarly found in RayinondA. Gartmlan, d/h/a WGK Radio, ' Fishman "could hardlyhave painted more graphic word pictures to demonstrate toemployees the futility of their selection of the Union astheir collective-bargaining representative." It therefobre isconcluded that his statement was in violation of Section8(a)(l ) of the Act.- I further agree with the General Coun-sel that Fishman's statement to Mikulis that employeeswould lose their right to directly approach managementwith their problems and grievances is a restatement of therepresentations contained in Kaplan's March 25 letter toemployees and in the speech delivered by him and Fishmanto unit employees during the end of March and the begin-ning of April. above found violative of the Act.' For thereasons set forth in connection with the letter and speech.this misrepresentation, repeated sufficiently during the pre-election period so as to appear part of the Respondent'spreelection strategy, is again found to be in violation ofSection 8(a)( 1).Welling testified that on April 1. on his return fromlunch, he was told by a supervisor to go into the store man-ager's office where Fishman was talking to two other sales-men, Larry Smith and Mike Paulus. As Welling entered,Fishman was asking Paulus whether it made any sense tohim that a company would not show a profit and therebywould have to pay a higher interest rate or is it just some1'201 NLRB 763 (1973)." See also Atnerace Corporation. ESAA Division. 217 NRB 850 (1975);Coosa a/lley Covnalescent Center. 224 NLRB 1288 (1976): The Singer Corn-paln. Friden Dloiuion 199 NI.RB 1195. 1214 15 1972)t1 See Reldblrd Br Co(, svupr at 162.207 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmore union "bullshit." Fishman then asked Welling if hehad any questions. When Welling said that he did not.Fishman stated, "Well, I know where you stand and i Ihad been in your position when the half-commission systemcame into being' I probably would have taken some typeof action, but I don't believe I would have done the samething that you have."Although this undenied incident, which created in Well-ing an impression that his union activities were under sur-veillance by the Respondent, was not specifically alleged inthe complaint, it is closely related to matters that were al-leged. was litigated at the hearing and, therefore, is violativeof Section 8(a)( ) of the Act.3. Michael Krieg's supervisory and/or agency statusThe General Counsel contends that Michael Krieg. as asupervisor and/or agent of the Respondent, engaged in suc-cessive unlawful acts among employees as he visited thevarious stores in his capacity as assistant to the sales man-ager with responsibility for overseeing the Respondent's ex-tended sales program (ESP).TThe Respondent denies thatKrieg, a former salesman, had supervisory or agency statusto bind the Respondent by his actions, or that his conductwas unlawful.Krieg was first employed by the Respondent in May 1973as a salesman, continuing in that capacity until April 1974,when he became an assistant store manager. In October1975, he became a store manager, remaining so until Au-gust 1, 1976, when he was removed as manager, again be-coming a salesman. Krieg left the Respondent's employ onSeptember 20, 1976, but returned as a salesman 3 monthslater, on December 13.On March 3, John Maragos, the Respondent's sales man-ager, issued the following memorandum to the Respon-dent's sales force:We are pleased to announce the appointment ofMike Krieg to the newly created capacity of CompanyE.S.P. Specialist and Assistant to the Sales Manager.1 The half-commission system was instituted by the Respondent in April1976. Before then, the Respondent showed the suggested retail price on itsprice tags. However, the Respondent's price book listed a second price.called the "low price" for each item. Between the prices shown on the tagsand the lower figures specified in the Company's book., the cost to the cus-tomer was negotiable, the salesmen attempting to get the highest return.After the new system was instituted, the Company's price book also reflectedpercentage discounts on most items, called the "super low price." less thanthe low price. If necessary, salesmen were required to offer the merchandiseat the super low price to close sales before customers left the store. On itemssold between the low book price and the super low price, the salespersonreceived but half-commission. As a result. in some instances. thanks to bar-gain-hunters and customers who had learned that lesser prices were avail-able, salesmen received lower commissions than before the institution of thehalf-commission system. This became a source of employee dissatisfaction.0 Under the Respondent's strongly emphasized extended sales program,familiarly called ESP, sales employees were expected to sell contracts tocustomers for continued servicing of their newly purchased goods for periodsextending beyond the manufactures' warranties, and a quota was establishedrequiring that each salesperson's ESP sales volume fall within a minimumspecific percentage of that employee's total sales. Failure to meet this quotaduring a given calendar quarter automatically resulted in placing the em-ployee on probation. If the salesperson met the quota in the next quarter, hewas removed from probation. Employees who failed to meet their ESP quo-tas in two consecutive quarters were subject to discharge.Mike. on a regular once a week basis, will be intoevery store, helping our sales staff improve their E.S.P.performance. Mike's past track record in selling E.S.P.speaks well of his ability and personal skill in achievingbig dollar E.S.P. percentage compared to monthly vol-ume.The memorandum concluded with a request for general co-operation with Krieg in his efforts. In his duties as assistantto the sales manager and ESP specialist, Krieg attempted tovisit each store once a week, where he began each visit byreviewing the ESP figures on the sales tickets completed bythe sales employees as a part of each sale, to see and recordhow much extended service was sold by each. He then metwith individual salesmen, reviewing their tickets with themand asking why with regard to specific tickets, they did notsell extended service what reasons customers had givenfor not taking the extended sales service and what the sales-man's response had been. Employees who had been suc-cessful in their ESP sales were complimented by Krieg, andpoor salesmen were asked to explain their performances.Krieg offered improvements in sales techniques to deficientESP salespersons and, generally, to others whom he ob-served while they worked with customers. Krieg also con-sulted with the store managers with respect to the ESP pro-gress of' the various salesmen in their stores. As noted, hisresponsibility centered around ESP sales, upon which hiscompensation was largely based.2Krieg had no office or desk, but worked from his brief-case as he made his rounds of the stores, regularly reportingto Sales Manager Maragos. On one occasion after assuminghis present assignment, Krieg, testifying that he wanted totest his authority, recommended to Fishman that salesmanEdward Hawkenbery, if he consented, should be trans-ferred to the main store at the Brown Campus. This recom-mendation was neither expected nor acceptable."Salesman Tony Mikulis testified that he had been on pro-bation fbr his failure to meet his ESP quotas during the twoconsecutive quarters which ended on March 31, and. inaccordance with the above-described company policy, heexpected to be discharged in April. However, on March 25.Krieg, during a visit to his store. told Mikulis that he haddiscussed with Fishman and others the idea of obtaining anextension for him past the April I deadline. He subse-quently received this extension although Fishman testifiedthat probation and discharges for substandard ESP salesare automatically effectuated by computer.Krieg's roster of store personnel, including store manag-ers and assistant managers, contained personal notations asto the job performances of certain of the persons named.Included among these was a notation next to the name ofone of the store managers to "watch him close." Krieg ex-plained that this individual had recently taken over as storemanager and that Maragos had asked him to watch thenew manager's managerial abilities as the Company was1 Unlike sales personnel who, as noted, received a draw against commis-sions. Krieg was paid a flat monthly salary plus 5 percent of all ESP dollarsproduced in a given month above those earned in the corresponding monthof the preceding year.22 The denial of Hawkenbery's proposed transfer is alleged in the com-plaint as violative of the Act and will he considered below.208 TIPTON ELECTRIC COMPANYnot certain that he could handle the store. As directed.Krieg reported back to Maragos on this matter during thefirst week in April, testifying that on that occasion he andMaragos also had discussed the ability of various employ-ees with respect to ESP sales and the effectiveness of differ-ent store managers in the operation of their stores. In thecourse of that session, Maragos asked Krieg whether thespecific store manager referred to above could manage.Krieg stated that in his view the store manager in questioncould handle the store and, in time. would be one of Tip-ton's best managers. Maragos, who had his own recordsand information sources. did not agree with Krieg, and thestore manager continued under observation.Fishman and Krieg denied that the latter has any of theindicia of supervisory authority set forth in Section 2( 1 1) ofthe Act." However, Fishman gave him a multipage list ofthings that he was permitted and not allowed to say toemployees in connection with the forthcoming election, de-claring that he was going to distribute the same to all Tip-ton store managers and assistant managers. He told Kriegthat he, too, should have a copy since he went from store tostore and it might be felt that Krieg had more authoritythan his position warranted. Krieg was required to read thisdocument in Fishman's presence, and he afterwards ques-tioned Fishman on an item concerning employee inter-views, noting that this was part of his job. Fishman toldKrieg that he should not say or do anything that mightincriminate the Company or himself.?4It further is noted, as will be detailed below, that Krieg,consistent with the above-found conduct of Kaplan andFishman, told Mikulis that if the Union was designated asbargaining representative, the employees would lose theirright to directly approach management with their problemsand grievances.On the above facts, noting that Respondent identifiedKrieg to its sales force as assistant to the sales manager withresponsibility for ESP sales and that he had authority tocritize, compliment, and instruct employees with respect tosales, met with the sales manager and store managers todiscuss employee ESP sales progress, and assisted the salesmanager in evaluating store managers and employees, Ifind that although Krieg's authority to independently affectthe employment status of employees was limited,5he at allmaterial times responsibly directed sales employees in morethan routine fashion, and that, in performing this function,he exercised independent judgment sufficient to bring himwithin the statutory definition of supervisor. In any event,even if Krieg were not a supervisor within the strict mean-ing of the Act, the record establishes that the Respondent23 Sec. 2(11) of the Act defines the term "supervisor" as any individualhaving authority, in the interest of the employer, to hire, transfer, suspend,lay off, recall, promote, discharge, assign, reward, or discipline other employ-ees or responsibly direct them, or to adjust their gnevances, or effectivelyrecommend such action, if in connection with the foregoing, the exercise ofsuch authority is not of a merely routine or clerical nature, hut requires theuse of independent judgment.2 Although the Respondent included Krieg's name in the voting eligibilitylist prepared for use in the election, Krieg did not attempt to vote, explainingthat he was not a retail salesman. Earlier, before assuming his present posi-tion and while still a salesman, Krieg had signed a union authorization card.25 Although Krieg's actual role in obtaining Mikulis' reprieve from dis-missal after the latter's failure to meet his ESP quotas in the two successivequarters is not clear in the record, the evidence tending to show that Kriegwas involved in this decision is unrebutted.placed him in a position where emplo ces could reasonabhlsbelieve that he spoke on behalt of ,iil.miagnet. Ihereore.I find that his conduct is imlput.itl to the Respondent."4. Krieg's alleged tnlatul conducta. The nivrcprevllliol of eniploee rightsSalesman Mikulis testified that Krieg visited his storeduring the week of March 10.After reviewin Mikulis' sales tickets with him on thatoccasion, Krieg declared that if the Union came in, it woulddivide the Companv and that, if the Respondent's employ-ees went union. all the employees would have to have theirgrievances handled through union representatives or shopstewards instead of going to the management directlb.When Mikulis asked whether that meant that if he had aproblem in the store he could not go directly to the man-ager. Krieg replied that the Union would kind of splitthings down the middle and the employees would have togo to the Union.The foregoing unrefuted statement is identical to thatabove found to he violative of Section 8(a)( I ) of the Actwith regard to Kaplan's March 25 letter and speech to em-ployees during late March in that it misstates to employeestheir rights under Section 9(a) of the Act. The same viola-tion is found here.2Yb. Krieg's list of employees' union sympathiesMikulis testified that on about March 17. while Kriegwas again reviewing his ESP performance with him, heasked Krieg whether the Union was supported by many orfew people. Krieg replied that to his knowledge at the mo-ment, the vote was 21 to 20 for the Union. In response toMikulis' question as to how he could come up with suchdetailed figures, Krieg replied that, between the two ofthem, he had been taking a survey of the employees anddecided which way he thought they would vote. He thenproduced and read from several pages taken from a yellowtablet, stating that basically the employees in most of thestores were either all for or all against the Union. Kriegobserved that Store No. 6 is all for the Union and Store No.9 is all against the Union. After Krieg, continuing to readhis list, outlined the support the Union had at the variousstores, he told Mikulis that he had him down as beingagainst the Union. Mikulis did not reply.During the last week of March, Krieg returned to theGranite City store. After reviewing with Mikulis his ESPperformance for the past week, Krieg stated that he hadheard that Fishman and Kaplan were going to the stores to26 Helena Laboratories Corporarion, 225 NLRB 257. 258 (1976), enfd inpart 557 F.2d 1183, (5th Cir. 1977); Broyhill Company, 210 NLRB 288, 294(1974), enfd. 514 F.2d 655 (8th Cir. 1976). In concluding that Kneg's con-duct is binding upon the Respondent, it also is noted. as will be shown, thatcertain of his pronouncements to employees were wholly consistent withrepresentations to the staff made by Kaplan and Fishman, found unlawfulherein. It further is noted that Fishman, too, in furnishing Krieg with direc-tions for self-conduct in the preelection period, copies of which were distrib-uted to members of management. had perceived Krieg as having specialstatus. See Blake. Moffrr & To.ne, 214 NLRB 859, 863, fn. 4 (1974).2 Reidbord Bros. Co., supra.209 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtalk to the employees and asked if either had been at thisstore vet. Mikulis replied that Fishman had come earlier."Mikulis stated that he had a question for Krieg, as Fishmanhad said that the ('Corpany would use stock clerks insteadof salesmen should there be a strike. He asked if Krieg hadheard anything about this. Krieg replied affirmatively, thathe had heard this would he true if there were a strike. Kriegtold Mikulis that he should not worry about it, though. Ifthere were a strike, the (Company would use salesmen whohad voted against the Union and would find a way of keep-ing them in their jobs: they would be made assistant salesmanagers. Mikulis asked how the Company could knowwho was for or against the Union. Krieg replied, "Well, wewill know." Mikulis asked whether the list he had had washow the Company was going to know. Krieg repeated thatthey would know.Krieg, in turn, testified that after becoming assistant tothe sales manager, he continued to overhear discussions ofthe Union's organizational compaign by salesmen, storemanagers, and assistant store managers at various stores,and admitted having shown "a lot of people," includingMikulis and various store managers, a list containing thenames of the Respondent's employees broken down bystores, and notations as to how he thought the employeeswere going to vote.2Krieg concededly told Mikulis that a rumor was circulat-ing that the Union had the support of 70 to 80 percent ofthe employees, but that from the list he was making, Kriegdid not believe that the Union had nearly that much sup-port, but only had the backing of either 20 or 21 percent.Krieg also admitted telling Mikulis that he had him markedas being against the Union.'°Although Krieg admittedlyshowed the list to store managers, he denied having notifiedKaplan or Fishman of its existence and he further deniedhaving informed any employee that the list had been keptat the request of the Company.Krieg also recalled having told Mikulis that if a strike didtake place, those who elected to cross the picket line coulddo so. Krieg admittedly told managers and assistant man-agers that in the event of a strike, the Company could useclerks instead of salesmen in continuing its operations, buthe denied having said this to Mikulis. He also denied tellingMikulis that should a strike occur, people who votedagainst the Union would become assistant managers.It is clear that the Respondent unlawfully created theimpression of engaging in surveillance of its employees'union sympathies and activities by Krieg's conduct inshowing Mikulis and other employees his list, with the ex-planation that it was being used to record the Union senti-ments of the sales staff."28 Mikulis' reference was to Fishman's above-described visit when he, too,had told Mikulis that if the Union came in, employees would no longer beable to directly approach management and had detailed what the Respon-dent's policy would be in the event of a strike.29 Krieg showed his list to Pete Brockmeier, manager of Store No. 1, onabout March 4. Brockmeir had told him that he should not be quite so openabout it, Although Krieg related that he also showed the list to other storemanagers, Brockmeier is the only one whose name he could recall in thisregard. The list was originally his copy of the Respondent's personnel roster.30 Krieg testified that the basis for his determinations as to whether specificemployees were for or against the Union generally depended upon his esti-mate of their job contentment.I' Doughboy Recreational, Inc. 229 NLRB 381, 388 (1977).Krieg's further statements to Mikulis that he had beentaking a survey as to how the employees were going to voteand that he had recorded the latter as being against theUnion, and his use of the list to make judgments about theextent of the Union's support among employees, clearlyconstituted surveillance of employee union activity and ad-ditionally created the impression of surveillance of same, inrespective violation of Section 8(a)(1) of the Act.2It further is found that the Respondent also violated Sec-tion 8(a)(1) of the Act by Krieg's response to Mikulis af-firming that the Respondent would use clerks in the face ofa strike but that Mikulis need not worry as, in such circum-stances, the Company would keep the jobs of salesmen whohad voted against the Union, making them assistant man-agers.3'c. Krieg ' preelection promise of an improved payl policyErwin Welling testified that in about mid-March, whileKrieg was visiting the Hampton store where Welling wasemployed, Krieg told Welling in the presence of anothersalesman that regardless of the outcome of the election,Kaplan and Fishman were now aware that there were prob-lems, that the salesmen were unhappy, and that therewould be some changes made. He did not say what thosechanges would be.The General Counsel concedes in his brief that Krieg'sstatement as described by Welling, standing alone, wouldnot be sufficient to sustain the violation alleged, but he ar-gues that the incident must be viewed in context withKrieg's testimony. Krieg, however, was not a forthcomingwitness in connection with this incident. After initially de-nying that he had told Welling or any other employees thatthere would be changes made after the election, he re-viewed his pre-trial affidavit, executed during the GeneralCounsel's investigation, which Krieg conceded containedhis statement as described by Welling, that there would besome changes in terms and conditions of employment. Thiswas part of a general statement heard by most employees atthe store, including Welling. Although Krieg conceded thatin his affidavit he had admitted having said that suchchanges would take place, he then testified at the hearingthat at the time in question he had merely stated that hewanted to see changes in the half-commission policy, ex-plained above, and the payback system, which required re-payment by salespersons of draws available for use duringvacation periods and for other purposes. Contrary to hisaffidavit, Krieg denied having announced that such changesactually would occur.Noting the inconsistent nature of Krieg's testimony inthis area, his tendency, when pressed under examination, tonI N.L.R.B. v. Arrow Specialties, Inc.. 437 F.2d 552 (8th Cir. 1971); CoosaValley Convalescent Center, 224 NLRB 1288.3 Amerace Corporation, ESNA Division, 217 NLRB 850(1950); The SingerCompany, 199 NLRB 1195; Coosa Valley Convalescent Center, supra. Krieg'sdenial of Mikulis' account of what he had said would occur in the event of astnrike is not credited in view of his admitted other conduct violative of theAct, including that arising in connection with his listing of employee unionsupport and his statement to employees that they would lose their right todirectly approach management with grievances if they selected a union.Moreover, the disputed representation as to the Respondent's policy con-cerning jobs in the event of a strike is consistent with Fishman's statementsto the same effect.210 I IPION I.lE(' RI(' (COMPANabandon original denials and to move more closely to therepresentations in his affidavit as to swhat had occurred. andnoting also his participation in the pattern of unlawful con-duct described herein, I credit the account of the incidentset forth in Krieg's affidavit itas referred to in his testimon,and find that on the occasion in question. he told Wellingand other employees, that after the election. changes wouldbe made in the half-commission sstemn and the pahbackpolicy.In Alhvi J. Bart & ( o., ' the Board found that thile Adinin-istrative Law Judge had properly credited the pre-trial affi-davit of a witness in concluding. contrary to that itness'testimony at the hearing, that he was a supervisor withinthe meaning of the Act. In that case, the Board acceptedthe witness' affidavit not merely as a prior inconsistentstatement for purposes of impeachment. but also as sub-stantive evidence used in concluding that the witness, infact, was supervisory. In so doing the Board noted:The authorities are divided as to whether the priorstatement of a witness who is later subject to cross-examination with respect to the statement is hearsas.The "orthodox view" classifies such statements ashearsay which may be admitted under traditional ex-ceptions for impeachment purposes. The moderntrend, however. is that prior inconsistent statements ofa witness are not hearsay at all and, accordingly, thatthey may be used substantively. E.g., Model Code ofEvidence. Rule 503(b) (American Law Institute 1942).See, generally. McCormick's Itandlhook of /lhc Law ofEvidence §251 (E. Cleary ed. 1972): Ill. a. Wigmore,Evidence, §1018. Adopting an intermediate position.Congress drafted Rule 801(d) of the Federal Rules ofEvidence to provide that the prior statement of a wit-ness is not hearsay if"the declarant testified at the trialor hearing and is subject to cross-examination concern-ing the statement, and the statement is .. .inconsistentwith his testimony, and was given under oath subjectto the penalty of perjury ... in a deposition ....'In the present case, procedurally analogous to Bart, sU-pra, it has been concluded that the most accurate accountof what Krieg told employees at the Hampton store withrespect to postelection changes in their working conditionsis contained in his affidavit, as described in the record andsupplemented by his testimony, and that he then told em-ployees that changes would be made in the hall-commissionpolicy and the payback system. In light of the Burt case, thereferences made by Krieg as to the content of his affidavitshould be considered in reaching this conclusion. Although.unlike Bari, the affidavit itself is not in evidence. its relevantcontent is sufficiently clear in the record as to suffice. Alsoas in Barr, Krieg was subject to cross-examination as to hisaffidavit and general testimony. and his affidavit is not theonly evidence of his participation in unlawful conduct. Ittherefore is found that Krieg's statement to employees be-fore the representation election that the Respondent wouldimprove certain terms of employ ment violated Section8(a)(1) of the Act.4 236 NLRB 24235 Id at 243d. iT/ rc/JUval t trn.s/i'' Ed iard 11aokcnh'crvEIdward t awkenbery. frmerl emplo,ed bh the Respon-dent at its Store No. 2. on Chambers, St. I ouis." testifiedthalt hen Krieg isited his store on abouit Mlarch 15. heasked ho fl;a kenhers filt about hbeing Irans'erred toStore No. 9. the headquarters store at the Brown Campus.Krieg continued that the Cormpan , had manI ne er em-plosees at that location and that he though that a ken-ber. with his experience. could he of use there as Krieg'sremuneration was based upon increasing the \olumie offSP sales)' llawkenberx replied that he had been consider-ing leasing the Respondent's emplo hut. is aln alternative.would request a transfer to the Brow n ('alipus store ;Is hefelt that he could make more mone, there.llawkenber testified that he ne, er receied this transfer.In the following week, wvhen Krieg returned to the (Chainm-hers store, he asked Krieg if anything had happened as theresult of Krieg's conversation with Fishman concerning histransfer. Krieg replied that Fishman had stated that l he didnot favor llakenherv's transfer at that timne as he id notthink that it would he good ideaI to put someone in aposition to poison people's minds.Krieg testified that he initialls had asked Hlawkcnber ifhe was happy with the current situation and it he w as mak-ing enough money. HawkenberN said he Nats not. Krieg toldHawkenbery he would attempt to get him the transfer. Inhis testimony. Krieg explained that he undertook this pro}-ect to test his authority.However, when Krieg broached the matter to Fishman.the latter told him that because of the upcomin g election. it,would he like triling to hu, a vote to transfer lItir kenherbecause Hawvkenher had been known to he er! unhalpp with his situation at l ipton. having been removed troimmanagement, Fishman stated his belief that Havkenberx.with his negative attitude. constant complaints, and proh-lems \with the (onlpan would serve to undermine a rela-tively happy store at the Brown (ampus,TMKrieg testified that on his next \isit to lav kenber 'sstore, he told the latter that he had spoken to Fishmanabout his transfer, but that because Havkenherv as a'o At the time f the hearing. HavkenberDwas working tr a differentemploser. tloweer, Ha, kenber> earlier had worked for the Respondent tr7 ears He had started as salesman and sersed as a store manager for 2-1/2 )ears hbefore reering to the satus o' salesman. In which capaci,. he wasat the time of the events considered herein13 Hawkenbers had no problems in selhing ESPsl Fishman recalled that in mid-March. Krieg had asked him .hether hehad given thought to transferring Ed Ha;wkenher). an experienced salesman.to Store No. 9. as tlavskenber's ESP sales ablhit) might he useful at thatstore In response. Fishman had told Krieg sharplI that he was to contentrate on adsising people on h to sell FSP and to not becomne in,lsNed inthis subject Fishman then told Krieg that there as no opening at theBrown ('ampus store and that it he put 1tawkenbery there hen there Aasno pening, there was a psslilthv that someone would sas that Fi:shmanwas trying to hun his s,.te. because a month r Iso earlier he had seentlawkenhers serve as a union witness at the National Lahbor Relations Boardrepresentation case hearing. Fishman als, nl;rmed Krieg that the managerof the store here tHawkenhers vwas then emplo.Ned had tIld him thatIlawkenhers constantl complained about his J,,b and personal situation andwas depressing srne of tlh salespeople to a poilt v here II was .ilectllrlg theirsales. Fishman declared that he did not .ant sonieone llke that to poison thesituaiolln at Sore No. 9. where the sal's silulnle. p.rl Itom iSP. a.1 w u(-stlandlng.2 11 DECISIONS OF NA I()ONAI. ABOR REI.A rIONS BOARI)kinown complainer. ishman felt that he woulid poison theminds of' the people at the warehouse store a happy hunchwho got along well together and made a lot of money.Krieg reported to Hawkenbery that because of the comingelection, to transfer him would be like buying a vote andthat therefore. Fishman was denying the transfer.Soon after the election. a vacancy having developed.salesman Jim Dorris was transferred to the Brown C'amnpusstore.The above accounts by Hawkenbery. Krieg, and Fish-man as to the events underlying the denial of Hawkenbery'srequested transfer do not basically conflict.However, it is noted from the above testimony that whileFishman was motivated by some administrative concerns inrefusing the transfer. he included among his stated reasonsHawkenbery's appearance as a union witness at an earlierrepresentation case hearing and the related impact thattransferring Hawkenbery would have upon employees be-fore the election. It is noted that in reporting to Hlawken-bery the reasons why his transfer was denied, Krieg toldthis conspicuous union adherent that the effect of transfer-ring him would be to poison the employees' minds and thatit would be like buying a vote. Accordingly. both Fishmanand Krieg explained the refusal to transfer Hawkenbery inthe context of the pending election in such fashion as toindicate to Hawkenbery, from Krieg's explanation, that hadhe not been a known union advocate, his transfer requestmight have been approved. Therefore, it is concluded thatthe failure to transfer Hawkenbery was based in part uponhis support for the Union, in violation of Section 8(a)( I ) ofthe Act.'5. The Respondent's postelection conductAfter the conclusion of the representation election onApril 15, Kaplan sent the following memorandum of thatdate to all sales personnel:Now that the election is over. I hope that we canonce again become a unified team and work for themutual success of Tipton and each and everyone of thepeople employed by Tipton. I hope that the activitiesof the past month will have a long range benefit be-cause it certainly made clear that there are things thathave to be done at Tipton and which can bring about abetter situation for everyone.Within the next two weeks, I will be having discus-sions with various sales people relating to some of theideas which Allen [Fishman] and I have heard ex-pressed in recent months and will be coming out withsome changes which I think will be very beneficial.I appreciate the vote of confidence that the sales per-sonnel have given and I want you all to know that themanagement of Tipton is going to do everything it canto make Tipton a profitable operation which will offerthe short range and long range security and incomethat you all desire.Thereafter, while the Union's objections to the election"9 Hawkenbery's statement to Fishman in the last week of March that hehad signed a union card, noted supra, occurred after the denial of the trans-fer.were pending, Fishman sent the following nlcnloranduml,dtited April 22. to all ripton Electric sales personnel:Starting Ma) 1. 1977. Tipton is going to make thefollowing matjor changes in the draw sstem or I iptonElectric ('ompan5 employees:Salespersons at Tipton for less than three monthswill continue to have a draw of $600()()() per month.Salespersons at l'ipton for three months or morewill have a draw of $800.0() per month.Salespersons with Tipton five years or more willhale a draw of $1000.0X) per month.At the end of each calendar year, ans salespersonswho have an accumulated income under draw f:r theyear will he wiped clean, if' the salespersons were withTipton fr at least 6 full months.The changes came about ron the requests by manyof the salespersons for us to rev iev the dra~w sstem onthe basis that it is economicall3sound. since there is nosalesperson who will be making as little as $7.200.00per year. An increase in draw results in the sellin[ per-sonnel being able to better budget for their o),n per-sonal expenses and also rewards persons who are sell-ing with the ('ompany for 5 five ears with theknowledge that they will be earning at least $12.0(NX).00a ear.Syl and I appreciate the logic behind the request andthank all those who came forth with various ideas re-lating to changes in draw.The benefits thus afforded on April 22. in addition to theabove-indicated increases in the draw. included the intro-duction of a polic wherebh salespersons with 6 monthsservice whose income from sales did not exceed their drawno longer owed the difference to the Company. These bene-fits were afforded in the context of' Kaplan's statement ofappreciation for the ote of' conlidence that the sales per-sonnel had given management a,, contained in his April 15memorandum.4"In Fseltihal Psvis, lIt. A /ir ( r'edc P/a.tic. a Dil -sion of' Grede Foti hlrWs. I('.. .Admninistrative .law J.idgeDavidson, in finding a simnilar violation in his Board-ap-proved Decision, noted as follows:Not only does the timinig suggest that Respondentsought to gain an advantage if a new election was di-rected, but the letter sent to the employees to annomncethe increased benefits gies atirmativc evidence thatRespondent sought to consCey that the grant of berefitsat that time was made to tulfill the implied promise in[the employer's preelectionI letter. Thus. the introduc-tion and close of' the Ietter thnked the the employees fortheir vote of confidence in ... manaerl ent and theclose invited "continued teIL i work and cooperation inthe future ... to make [tIe plait] even a better place to" The benefits allnotllned in ilic \f 22 rllcmoranduni i ar iplril em-ployees may not also h e been c.il ddil I 'lte IPrtesi nat Furntur: em-ploees, as Sharon Slern Sumnmr lr , 1r t a'r s$llil I urniure emnploec. esli-fied that she did not receiced th .ir, i ,,i1, dra\w41 224 NLR 1312, 1315212 TIPTON ELECTRIC COMPANYwork." indicating that because ...employees hadjoined the team of Respondent's nonunion employeesthey had received the benefits described in the letterThe Respondent's arguments in its brief that Kaplan'sApril 15 memorandum was vague in that it promised"changes." not "benefits," and that the memoranda andbenefit improvements should be discounted as not influenc-ing the election, having issued thereafter, were answered inthe Felsenthal case. There, it was noted that the timing ofthe postelection benefits suggested that the Respondent, inthe event of a new election, would gain an advantage, andthe new benefits clearly had been made available in appre-ciation for the employees' vote.Therefore, I conclude that the Respondent's actions inincreasing the draw and eliminating its draw payback pol-icy after the election, while objections were pending, was areward to employees for having rejected the Union in ful-fillment of the implied promise in Fishman's statement toemployees on April II and, therefore. violated Section8(a)( ) of the Act.42C. The Applicabilitv of a Bargaining Order1. The appropriate unitThe April 15 election conducted pursuant to the Stipula-tion for Certification Upon Consent Election, executed bythe parties and approved by the Regional Director. in-volved the following unit:All full-time and regular part-time retail selling per-sonnel employed by the Employer at its facilities lo-cated in the metropolitan St. Louis area, includingMissouri and Illinois, excluding managers, assistantmanagers, office clerical and professional employees,guards and supervisors, as defined in the Act, and allother employees.The Respondent contends that the Stipulation, in providingfor a less-than-storewide unit of only retail selling employ-ees, established an inherently inappropriate unit and cannotcontrol.In WCA R, Inc.,4and Blades Manufacturing Corporation.et al.,4the Board found that a unit definition agreed to in apreelection representation case stipulation is binding on theemployer in a subsequent hearing where the representationcase objections have been consolidated with a related unfairlabor practice case. The Respondent's further contention,that a unit restricted only to selling personnel in the Re-spondent's stores is inherently inappropriate in that such aunit also should include nonselling personnel is rebutted bythe Board's more recent decision in Wickes Furniture, aDivision of The Wickes Corporation,45where it was foundthat a unit restricted solely to retail sales personnel is ap-propriate.42 See also Westminster Community Hovpira. Inc., 221 NLRB 185 (1975).' 203 NLRB 1235, 1243 (1973)." 174 NLRB 937, 939 (1969).'5231 NLRB 154 (1977).2. The Union's majority statusThe General Counsel and the Union contend that heRespondent's unfair labor practices were so pervasive andopprobrious as to have effectively destroyed the Union'smajority support within the sales unit. which, in the criticalperiod before the election, consisted of between 43 and 46employees.4The parties disputed the unit placement of em-ployees Diane Smith. Mary Brown, and Dale Baden, whomthe Respondent. contrary to the General Counsel, wouldinclude within the unit.Although the Union claimed that it originally had re-ceived a total of 23 signed authorization cards dated be-tween September and November 1976,.-the Respondcntchallenges cards signed by employees Janice Harris, Shar:nStern Summers, Katie Snyder. Darrell Revels, Shai Farber,and Paul Devino on the ground that their signatures onthese cards had been induced by misrepresentation.a. The unit placement issueDiane SmithAt the hearing the parties submitted the following com-plete factual stipulation concerning Diane Smith:Smith, an employee of Professional Furniture, has no ti-tle, is hourly paid and is supervised solely by Harold Kopit-sky, who owns 75 percent of the Professional Furniturestock, Smith works at the Brown Campus facility where shespends approximately 40 percent of her time in clerical du-ties, including typing and filing for Kopitsky, in an officewhich she shares with him on the second floor. This is thesole office leased by Professional Furniture from Tipton.Smith spends approximately 15 percent of her time reorder-ing products for Professional Furniture, doing so on a rou-tine basis to maintain inventory levels. She spends between25 and 35 percent of her time on the sales floor of BrownCampus store selling the products of Professional Furni-ture. while covering for people who are absent, at lunch, oron vacation. If someone is on vacation for a 2-week period.Smith does not cover for that person for the entire 2 weeks.She regularly does replace one specific unit employee everyThursday for 2 hours at the Brown Campus facility. Shealso works on the floor during sales and holidays, and hasworked on the sales floor on occasions up to 20 hours aweek. Smith also could work at sales for more than 40hours a week. Smith also could work at sales for more than40 hours a week. Smith receives no commission on salesthat she makes, but does receive the same health insurance,profit sharing life insurance, discount buying privileges, va-cations, and the availability of disability insurance as allother Tipton employees, including the sales force. Smithhas contact with the salespersons at the Brown Campusfacility when engaged in sales duties. She has no supervi-sory authority of any kind.On the above facts, noting that Smith basically is as-signed to an office where she works under the separate su-pervision of a corporate owner rather than a store manager.' The above minimum and maximum unit sizes are by stipulation of th,parties.'7 All union cards considered herein were dated in 1976.213 DECISIONS 01: NATIONAL ILABOR RE.A'TIONS BOARDspends the great bulk of her time in clerical duties, that thetime she does spend on the floor selling Professional Furni-ture's products essentially is in replacement of other em-ployees, and that she is hourly rated and does not receivedsales commissions I find that her duties essentially are of aclerical nature, lacking the significant characteristics andincentives of the sales function. Accordingly, it is concludedthat Smith does not share a community of' interest withother sales employees and, therefore, is excluded from theunit.Mary BrownThe parties entered into a partial stipulation as toBrown's duties and responsibilities. In accordance withtheir agreement at the hearing, Brown is employed by Tip-ton, has the title of director of administration4sreceives amonthly salary rather than commissions, and works at theBrown Campus facility, where she shares an office with aTipton clerical employee. She is supervised by the merchan-dising manager, Jerry Merritt, and assist Merritt during ap-proximately 50 to 75 percent of her time."The parties further agreed that although Brown's title isdirector of' administration and she was so regarded in thepast when she had substantive responsibilities in maintain-ing inventory, at which time 12 employees reported to her.since December 1975, Brown has had no one working un-der her direction. At the time of the hearing, Brown couldoccasionally request specific typing assistance from theclerical employee who shares her office or from other suchpersonnel.sBrown testified that she also receives calls from custom-ers referred by Kaplan or Fishman and from personal ac-quaintances and relatives, selling merchandise only to thosewho have been referred. Accordingly, Brown's sales workcaters exclusively to a private or privileged clientele whoknow that when they speak to her they will receive speciallydiscounted prices not generally available.' Brown's initialcontact with such customers is by phone, when she at-tempts to determine their needs and, within the frameworkestablished by the customer, indicates the different brandsand models, their specifications, comparative features, andadvantages and disadvantages. Brown may complete thesale on the telephone, or, if a customer wishes to inspect themerchandise. Brown will invite the party to the BrownCampus showroom. In handling these transactions, it isnecessary for Brown to become periodically updated on theRespondent's inventory.Brown, who at the time of the hearing spent about 10 to15 percent of her time in sales-related work, including theclerical ticket-writing and recording aspect, never has been"The stipulation also specified that Brown would represent that at thetime of the hearing she did not have administrative duties over other employ-ees."9 Merritt's responsibilities include purchasing "white goods" such as re-frigerators. washers, and dryers, as distinguished from "hi own goods." whichincludes television sets and audio equipment, and assuring that the items hebuys arrive at the stores from the warehouse.5 The foregoing concludes the stipulated evidence as to Brown's duties.s' The bottom prices, established in advance by Kaplan or Merritt, areprofitable and it is Brown's responsibility, if possible, to make the sales.assigned to a store as a sales employee.,'never has coveredfor absent salesmen, and sells only to the special customersreferred to above. Her principal contact with store salespersonnel comes when they call her to obtain special itemsnot then in inventory and for information as to when suchitems might be delivered.On the above facts, noting that Brown's background andthe great majority of her time have been in clerical andother functions. that she is separately supervised by themerchandising manager, and that, unlike the sales staff, sheis paid a monthly salary and does not receive commissions,is never assigned to the sales floor, and handles only specialcustomer transactions, it is concluded that Brown. althoughno longer a supervisor, does not share a community of in-terest v ith the sales employees such as to warrant her inclu-sion in the unit. Accordingly, I find that Brown should beexcluded from the unit.Dale BadenBaden, once principally concerned with the commercialleasing of the Respondent's equipments by March andApril was engaged in the outside sales of Advent largescreen television sets and major audio equipment to com-mercial or institutional purchasers, such as hotels, theatres,restaurants, discotheques, and other businesses. In so doing,Baden operates from the Sight and Sound office at theBrown Campus, which he uses principally to make his tele-phone calls.In conducting his outside sales operation, Baden spendsabout 45 percent of his time away from the Respondent'spremises, creating new business and dealing with prospec-tive customers, and he is the only salesperson reimbursedby the Respondent for using his own automobile on salestrips. Interested customers are usually brought by Baden tothe Brown Campus where the Advent television and var-ious audio systems are displayed." In addition to time spentaway from the Respondent's premises and in administering2 Brow n began her employment with the Company in 1968 as a part-timeclerical employee. In 1971. she began to work for the Respondent on a full-time basis. mostly in inventory control, also serving as secretary to Kaplanand then to Fishman, as well. Although she received the director of admin-istration title in 1972. her duties remained mostly clerical until 1974. whenshe became responsible for inventory control. However, as noted, in Decem-her 1975. she was relieved of her administration duties and assumed herpresent functions15 After a period of initial employment as a salesman during which he roseto the position of assistant store manager, Baden left the Respondent's em-ploy, returning I year later with the title of vice president of Sight and SoundLeasing Company a wholly owned corporate subsidiary of Tipton. whichserves as its leasing unit. In late 1976, it was decided to phase out the leasingend of the Respondent's business and in the next year. only one short-termlease was made. Baden's remaining responsibilities in March and April as tothe 75 to 80 outstanding leases made earlier was to receive and record rentalpayments. a procedure which occupied a maximum of about 5 percent of histime. Most such leases had been marketed by other salesmen who receivedthe same commissions available to Baden. As leasing commissions accruewhen the lease is made, Baden's continued work with these leases did notafford him additional compensation.5 As these items of major equipment are not generally available at all ofthe Respondent's stores and as most salesmen are not equipped to sell them.store salesmen who do receive inquiries in these areas generally either refersuch customers directly to Baden or invite Baden to help them close thetransactions. Prior to April 15 Baden and the salesman who thus assistedhim would split commissions. Since then, assisting salespersons receive onlyfiat fees. Baden is paid the commission.214 TIPTON ELECTRIC COMPANYthe leases. Baden spends about 20 percent of his time on thetelephone attempting to promote sales and in followup callsto check customer satisfaction. He allots another 10 percentto administering extensive mailing programs and promo-tions. Baden also is regulary scheduled to work as a floorsalesman when the Respondent runs its 3-day long cus-tomer appreciation sales, held thrice yearly." Baden alsofills in at stores where help is needed and is on the floor ofthe Brown Campus store for roughly an hour a day, wherehe picks up customers who may be unattended.The record reveals that Baden's business card designa-tion as vice president of Sight and Sound is but a strategemto increase his prestige with the commercial purchaserswith whom he deals. His own paychecks are from Tipton.He has no authority to sign checks for Sight and Sound orfor the Respondent, and no one works under his authority.Baden is compensated by draw against commissions, as arethe other salesmen, and he receives the same benefits. Fromthe record herein, contrary to the General Counsel, it isconcluded that Baden is a sales employee who should beincluded in the unit found herein. While his situation issingular in that most of his work is performed away fromthe Respondent's premises in the sale of the Respondent'slarger and more sophisticated items, it is a distinction basedupon skill and experience rather than on a basic differencein the nature of the work performed. Baden's backgroundand efforts with the Respondent relate to sales, and he isregularly scheduled to do store selling during customer ap-preciation sales. He covers for absent salesmen and dailymeets with customers at the Brown Campus store. While itis not practicable for other salesmen to sell quantities of thespecific merchandise principally sold by Baden. salesmenmay attempt to do so and, in fact, an Advent set was soldby another salesman. Baden is compensated in the samemanner as other salespersons, has identical benefits, and iswithout special authority. Accordingly, I find that his inter-ests are so united with those of other sales employees as towarrant his inclusion in the unit.Having found that Brown and Smith should be excludedfrom the unit and that Baden should be included, I deter-mine that the unit consists of 44 employees.b. The disputed authorization cardsAt the hearing, the signed, dated authorization cards of17 employees were received in evidence without dispute asto their validity. The Respondent's argument that the cardsof six other employees, all admittedly completed and signedby the employees in question, should not be counted asinduced by misrepresentation will now be evaluated.The Union began its organizational campaign among theRespondent's employees on about September 1, 1976, whenit began to mail authorization cards to employees accompa-nied by a letter of that date which, in relevant part. pro-vided as follows:1s While working at the store during the 9 days of customer appreciationsales each year, Baden like other salesmen. takes his turn with incomingcustomers on a rotating basis and reports to the store manager at the as-signed location. Otherwise. he is directly responsible to Kaplan or Fishman.meeting weekly with one or the other to discuss his sales progress.Enclosed, you will find two authorization cards to beused by yourself and a co-worker who is also inter-ested. Local 655 must have at least 51% of the employ-ees employed by Tipton sign one of the cards to obtainunion representation. Remember three importantthings when signing this card:I. You are not joining a union, by signing thecard.2. You cannot be fired by signing the card.3. You are onl allowing Local 655 to attempt tonegotiate a contract, which you will vote on!The authorization cards enclosed, used throughout theUnion's campaign, were as follows:RFTAIL. STORE EMPLOYFFS UNION OCAl NUMBER 655AFt CIO AUTHORIZATION FOR REPRESENIAtIONUnion's addressUnion's telephone numberDateName Home PhAddress (Street) (Zone)(City) (State)Employed by: Company Store No.Store AddressJob title (Full-timeDepartment Weekly' SMy day off is Date of Eonee-Part-time)alary.mploymentI, the undersigned, of my own free will, authorize theabove named union, their agents or representatives toact for me as a collective bargaining agency in all mat-ters pertaining to pay rates, hours of employment andother conditions of employment.(Signature)TillIS (ARD IS KEPI SIRI(CTIY CONFIDENTAI.--In M & J Trucking Co., Inc.s,6administrative Law JudgeShapiro in his Board-approved Decision restated the fol-lowing relevant principles:It is settled that, where an employee has signed anunambiguous authorization card of the type here, itcounts as a designation unless the Respondent candemonstrate that the card's clear language was "delib-erately and clearly cancelled by an union adherentwith words calculated to direct the signer to disregardand forget the language above his signature." N.L.R.B.v. Gissel Packing Co., 395 U.S. 575, 606 (1969). In par-ticular, "there is nothing inconsistent in handing anemployee a card that says the signer authorizes theunion to represent him and then telling him that thecard will be used first to get an election." Gissel, supra,at 607-608. Accord: Texaco v. N.L.R.B., 436 F.2d 520,523 524 (C.A. 7, 1971). Indeed, the Supreme Court inGissel expressly validated the authorization cardswhere each of the employees "were told one or more ofthe following: (1) that the card would be used to get anelection; (2) that he had the right to vote either way,'6214 NLRB 592. 607 (1974).215 DECISIONS OF: NATIONAL LABOR RELATIONS BOARDeven though he signed the card ...." Supra. at 584. fn.5. In evaluating the validity of the Union's card:The Board looks to substance rather than to form.It is not the use or nonuse of certain key or "magic"words that is controlling, but whether or not the to-tality of circumstances surrounding the card solicita-tion is such, as to add up to an assurance to the cardsigner that his card will be used for no purpose otherthan to help get an election. Levi Strauss] 172NLRB 732, 733 (1968), fn. 7 [cited with approval inGissel, supra, 608, fn. 27.]The authorization cards depicted above are worded un-ambiguously and on their face clearly set forth a purpose todesignate the Union as the signatory's collective-bargainingagent. Such purpose is furthered by the representation inthe Union's accompanying September I letter. As wasnoted in Levi Strauss Inc., Co., supra, with reference to thetype of authorization cards herein involved:An employee who signs such a card may perhapsnot understand all the legal ramifications that may fol-low his signing, but if he can read he is at least awareby his act of signing he is effectuating the authorizationthe card declares.The disputed cards will be considered in consonance withthe above principles.Janice HarrisHarris, employed by Tipton at its Store No. 10, Crest-wood Plaza, St. Louis, testified that she had received herauthorization card by mail in early September, but did notrecall receiving the Union's September I letter enclosedtherewith. Harris admits completing, dating, signing, andmailing her card to the Union on September 16, but denieshaving read the body of the card although proximate to thefilled-in blanks.Harris related that she had submitted her signed card tothe Union solely to obtain information about that organiza-tion, at the urging of three fellow employees-Jack Zeber.Erwin Welling, and Mike Oldani.57Zeber, after asking if she had mailed in her card, had toldHarris that in that way she could find out about the Union.Although Harris replied that she already knew how she feltabout the Union, Zeber had insisted that she learn more.Harris testified that she had been reluctant to discusswith Welling, during a telephone conversation, whether shehad sent in her card. Welling then told her that the card didnot commit her to anything. Harris replied that she was notinterested.In September, before signing her card, Harris also wasapproached by Oldani who asked if she had signed and sentin the card. She told him that she had not. Oldani expressedhis wish that she would send in the card, that she therebywould receive information, that it did not commit her oneway or the other but would bring a vote to the Company.Oldani stated that the purpose of the card was to enableemployees to obtain information about the Union. Harris,5" Harris was the only witness to testify as to the circumstances underwhich her card was signed.as noted, then completed, signed, and mailed the card, byher account, solely to obtain information.Harris' testimony that she had never read the card anddid not know its intent is incredible as she had retained thecard for approximately 2 weeks, had had at least three ear-nest discussions with fellow employees concerning thecard's significance, and its purpose was spelled out in closeproximity to the blanks she completed. It further is notedthat Zeber, Welling, and Oldani were fellow employees andnot agents for the Union. It now is fund that Harris' cardwas a valid designation for the Union."Sharon Stern SummersSummers" testified that she had completed and signedher union authorization card on November 8.9' Stern re-lated that she read the card before signing it. She furthersaid that in the first week of November she had a conversa-tion with two other employees of her store, Mike Louis andEric Caldwell. On that occasion, Louis told her that if therewas a union, there would be a more equitable commissionsystem which would enhance her earning power and that ifshe signed the card she would simply be opting for an elec-tion and to have both sides present their cases. After thisconversation, she signed her card and gave it to Louis who,in turn, handed it to Caldwell.As the record shows that Summers had read the singlepurpose card before signing and as there is no evidence thatshe was told anything inconsistent with the express lan-guage of the card, it is concluded that Summers' card was avalid designation.Katie SnyderSnyder, an employee of Professional Furniture, testifiedthat on October 12, while she was at her desk in the sleepdepartment of the Respondent's Crestwood store, she wasapproached by Robert J. Litteken. the Union's director oforganizing. who told her that the Union did not know thatshe was employed as she had not been at any of the stores.Snyder explained that this was because she alternated be-tween certain stores. Litteken observed that as Snyder hadnot sent in her card, the Union did not know where she wasworking and could not communicate with her. Snyder, stat-ing that she had not realized that this was the card's pur-pose, agreed to mail in the card from her home.6Littekenoffered to save her the trouble of finding the card by hand-ing her one which she could sign immediately. Snyder testi-" Cumberland Shoe Corporation, 144 NLRB 1268 69, enfd. 351 F.2d 917(6th Cir. 1965); Federal Stainless Sink Div. of Unarco Industries, Inc., 197NLRB 489, 493-494 (1972).9 Summers, who no longer was with the Respondent at the time of thehearing, was employed by Professional Furniture from July 1976 to the fol-lowing May, in the sale of beds and bedding, at the Respondent's Store No.20, Fairview Heights, Illinois.6 Summers, who was then married, signed the card under her maidenname, Sharon Lee Stem.61 Snyder's reference was to the letter and authorization cards she hadreceived in the mail on about September I. Between then and the time shesigned the card, October 12, Snyder had received additional correspondencefrom the Union, all of which, she related, she had stored unread in a drawerat her home, after first opening the envelopes. Snyder testified that she hadnever read the union card.216 TIPTON ELECTRIC COMPANYfled that Litteken then told her that the card was just for anelection. It did not mean that she was for or against any-thing. hut was just so that the Union would know where shewas employed. Snyder then filled out the card, signed it.and gave it to Litteken.Litteken testified that when he solicited Snyder's signa-ture at her desk, he discussed with her the reasons why sheshould have the Union represent her and told her that thecard could be used by the Union to gain recognition fromthe Respondent. Nothing was said about the card beingused for an election. Litteken also testified that he hadmade no reference as to other employees who had signedcards other than to tell Snyder that it was necessary toobtain cards from the majority of employees in order toobtain recognition. Snyder then signed and gave him theauthorization card.Noting that Snyder had long retained possession of var-ious union materials, including the card and September 1letter, had completed the card herself at Litteken's request,as but three short lines appear on the card authorizing theUnion to represent and negotiate for the signatory, and asSnyder. herself, testified that it was not her practice to signunread documents. I do not credit her statement that shehad never read the brief paragraph on the card's face ex-plaining its purpose.I credit Litteken's testimony that he had told Snyder be-fore she signed that the card was to be used to gain recogni-tion and that nothing was then said about its use for anelection, as he appeared to be a forthright credible witnesswhose testimony was substantively more logical.For the foregoing reasons, it is concluded that Snyderknew the purpose of her card before filling out and signingit, that she was not induced to sign through misrepresenta-tion, and that her authorization constituted a valid designa-tion of the Union.62Darrell RevelyThe parties briefly litigated the authorization card ofDarrell Revely. employed by the Respondent as a salesmanat Store No. 2. on Chambers, St. Louis. Revely testified thathe received the card and letter from the Union dated Sep-tember I, sent to his home at the start of the Union's cam-paign. He mailed his signed authorization card, dated Sep-tember 10, back to the Union after filling in all the blanksand signing it.Subsequently. in November. Revely attended a unionmeeting with other employees during which Shai Farber, asalesman, asked the presiding union representatives. RobertLitteken and Tom Willey, what sending in the card wouldmean. One of these officials replied that it simply' meantthat the Union was trying to get 51 percent of the distrib-uted cards signed and returned to let it know that the em-ployees were interested and to allow an election. The card,it was iterated, did not mean that the signatory employeeshad joined the Union.As there is no evidence to indicate that Revely's card.which he had read before signing. was in any way taintedby misrepresentation, it is deemed a valid designation forthe Union.e2Jas. H. Matohews & Co. v. N.LRB., 354 F.2d 432. 437 438 (8th Cir.1965), cert. denied 384 U.S. 1002 (1966).Shai Farher and Paul DevinoFarber and Desinot'testified that on Sundab. November7. they and about 20 other employees attended a meeting atthe union hall conducted by Director of Organizing Litte-ken and Union Representatives Tom Willey and TerryBowman.Willy opened the meeting, stating that after 51 percent ofthe employees in the unit had signed cards. the Union couldgo for an election. If the Union won the election. it wouldbecome the bargaining representative for the employeesand would bargain with management about benefits. Anexplanation as made as to how the Union could improvethe employees' situation by helping to achieve greater bene-fits.Both Farber and Devino testified that later in the meet-ing. while questions were being received. Farber askedwhether signing an ;authorization card meant that he wascommitted to the Union and would give the Union thepower to bargain. Willey replied that the card was merelyfor the purpose of securing an election at Tipton.?Both men testified that based on the foregoing explana-tion, they each signed a card and returned it to the unionofficials.Although Farber and Devino claimed not to have re-ceived authorization cards in the mail in September. Farberacknowledged that he did receive cards and correspondenceby mail from the Union during October. This included theUnion's above-described letter, dated September .andFarber admits that prior to the time he signed the card atthe meeting. he had read the union card from one to fourtimes.Devino. too. read the card before signing and, contrary tohis testimony at the hearing. averred in his pretrial affidavitthat he did not recall that there had been any mention atthe meeting that the cards' sole purpose was to enable anelection.bUnion Representative Willey testified that during theNovember 7 meeting. Farber asked but one question. "Ifthe Union got in and the contract was negotiated wouldeveryone have tojoin the Union?" Willey had replied thatif the negotiated contract contained a union-securitN clause.everyone in the unit would have to join. Farber had pro-tested.Willey testified that he had explained to those at themeeting that the Union was attempting to organize the Tip-ton sales people. If 51 percent of the employees signed thedistributed cards, the Union would demand recognition ofthe Employer. who, at that point, would either grant theUnion a card check and recognition and begin negotiations.or tell the Union to petition the National Labor RelationsBoard for an election. Willey related that he told the groupthat if the second alternative happened and the Employer'3 Both Farber and Devino are salesmen employed a the Respondent'sStore No. 6, St. Charles Rock Road, St. Ann. Missouri."4 As Dcvino similarly recalled, Willey answered Farher's question by stat-ing that the card did not represent a vote for the Union nor did it commit thesigner to anything. but was only for the purpose o obtaining an election.65 The parties stipulated at the hearing that were employee James Dorrispresent, he would testify as had Farber and Devino concerning the events ofthe November 7 meeting. Dorris' signed authorization card. dated Septem-ber 16. was received by stipulation.217 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrefused to grant a card check and recognition, the Uniondefinitely would petition the Board for an election. He out-lined the Boaid's representation case procedures in arrang-ing and conducting elections.Willey related that at the conclusion of the meeting, Far-ber and Devino approached him at the front of the room.Farber asked if signing the card meant that he would beobligated to join the Union. Willey, in turn, asked whetherhe meant by joining the Union, that he would have to payunion dues and initiation fees or be required to attendmeetings. Farber replied affirmatively: if he signed the card,would he be obligated to the Union in any fashion as far asthat goes? Willey said that he would not be.On the record herein, I credit Willey's testimony as to theNovember 7 meeting.w6Both Farber and Devino had readtheir cards before signing them, in Farber's case, perhapsseveral times. Farber also had previously received and readthe Union's September I letter to employees and otherunion correspondence, and Devino's testimony was contra-dicted by his own earlier affidavit wherein he could notrecall that it had been stated on November 7 that the solepurpose of the cards were to secure an election. Notingfrom the credited testimony that no statement was made atthe meeting as to the purpose of the cards that was inconsis-tent with that described on their face, it is concluded thatthe cards signed by Farber and Devino are valid designa-tions.67Conclusions as to the Union's majority statusHaving found no merit to the Respondent's challenges tothe validity of authorization cards signed by Janice Harris,Sharon Stern Summers, Katie Snyder, Darrell Revely, ShaiFarber, and Paul Devino, it is concluded that these cardsare valid and should be counted in establishing the Union'smajority status. In addition to the foregoing, the partieshave introduced into the record the signed and dated au-thorization cards of 17 other employees, the validity ofwhich was not contested.Accordingly, I find that by the time the Respondent be-gan its pattern of unlawful conduct in the first week ofMarch 1977, there were 44 employees in the bargainingunit, 23 of whom freely had authorized the Union to repre-sent them by signing unequivocal authorization cards.as their exclusive bargaining representative in what hasbeen determined as the appropriate unit. It is not significantthat the Union thereafter may have lost its majority statusfor it must be presumed that, but fbr the Respondent's un-fair labor practices, that majority would have been re-tained."6I am in agreement with the General Counsel's claim thatthe Respondent's unfair labor practices were sufficiently fla-grant to warrant entry of a remedial bargaining order, al-though no request for recognition was made to the Respon-dent by the Union.6In the context of the pending election," the Respondentembarked on a course of unlawful conduct to underminethe Union's majority status. The Respondent coercivelycreated the impression of and engaged in surveillance of itsemployee's union activities; on several occasions it threat-ened employees that if they selected the Union, they wouldlose their right to talk directly with management concerninggrievances and, also, they would lose harmonious workingconditions and relationships with management. Employeeswere informed by the Respondent that if they chose theUnion, bargaining would be futile, a strike would be inevi-table, and, in an event of a strike, employees who did notsupport the Union would remain employed. The Respon-dent promised and granted employees an improved paypolicy to become effective after the election, and denied anemployee a requested transfer, in part because of his unionactivities. All the above conduct, except for the actualgranting of the improved compensation program, tookplace between the date of the filing of the petition and thedate of the election.Under these circumstances, the likelihood that a fair elec-tion could be insured by the use of traditional Board rem-edies is sufficiently remote to warrant a finding that thedesires of the employees, once expressed through authoriza-tion cards, would be better protected through issuance of abargaining order. Accordingly, I shall require the Respon-dent to recognize and, upon request, bargain with theUnion as bargaining agent for the employees in the unitfound appropriate herein.'In these circumstances, I find that the duty to bargaincommenced on March 10, 1977, the date the Respondentbegan its pattern of unlawful conduct to undermine theUnion's majority status.2c. The refusal to bargainIt has been found that on March 3, the Union represent-ed at least 23 of the Respondent's 44 employees-hence amajority-by virtue of the employees' execution of authori-zation cards which on their face duly designated the Unionas their exclusive representative for purposes of collectivebargaining with the Respondent.It is, therefore, concluded that the Union had been val-idly selected by a majority of the Respondent's employees6 Willey's account generally was corroborated by the testimony of em-ployee Gary Meier, also present at the November 7 meeting. Meier relatedthat he had received the same message at the meeting as from the Union'sabove September I letter to employees.67 As there is no evidence that James Dorris' card, signed in Septemberwell before the time of the above meeting, was procured by misrepresenta-tion, it, too, is deemed a valid designation."American Map Company, Inc., 219 NLRB 1174 (1975); J. C Penny (o.,Inc., 160 NLRB 279, 287 (1966), enfd. 384 F.2d 479 (10th Cir. 1967).6N.L.R.B. v. Gissel Packing Co., Inc., 395 U.S. 575; Trading Port, Inc.,219 NLRB 298 (1975); American Map Company, Inc., supra. See also LudwigFish & Produce, Inc., 220 NLRB 1086 (1975), where the Board, in issuing abargaining order, noted that there was nothing in Gissel which conditionedthe bargaining order remedy upon a demand for bargaining, and reiteratedthat the test in Gissel was whether it reasonably may be concluded that theRespondent's unfair labor practices may have rendered "a fair and reliableelection" impossible.70 The election petition, as noted, was filed on January 24 and the Stipula-tion for Certification Upon Consent Election was approved on February 16.71 Trading Port, Inc., supra; Ludwig Fish & Produce, Inc., supra. In Felsen-thal Plastics, Inc., et al, 224 NLRB, supra at 1319, it was found that thegrant of promised benefits following an election made impossible the con-duct of a fair second election.71 Although the complaint alleges that the Respondent's pattern of unlaw-ful conduct began on March 3, the evidence indicates the date found herein.218 TIPTON ELECTRIC COMPANYD. The Ohieclions to the Eletion in ('asI 14 R(' 8353The Union's objections to the election closely parallelcertain of the unfair labor practices allegations set forth inthe complaint and found violative herein. including the Re-spondent's promises to employees of an improved pas pol-icy effective after the election and the Respondent's con-duct in creating the impression of and engaging insurveillance of its employees' union activities. These unfairlabor practices precluded the exercise of a free and unco-erced choice in the election.The Regional Director, as noted, was affirmed bh theBoard in his recommendation that Objections Nos. 1. 2. 3as to part D, and 4 as to parts B, C. D, and E, he overruled.In view of the bargaining order found applicable herein.it is recommended that the election in Case 14- RC 8353 heset aside and that the said representation proceeding hedismissed.IV. THE EFFECT OF TE UNFAIR ABOR PRAC('IICES LUP()N('OMMER('EThe activities of the Respondent set forth in Section III.above, occurring in connection with the Respondent's op-erations described in Section 1, above, have a close. Inti-mate, and substantial relationship to trade, traffic and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow thereof.V. THIE REMEII)YHaving found that the Respondent has engaged in cer-tain unfair labor practices, I shall recommend that it ceaseand desist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.73For the reasonsset forth above, I shall recommend that the Respondent beordered, upon request. to bargain collectively with theUnion as the exclusive collective-bargaining representativeof the employees in the above-described unit.As a bargaining order has been found appropriate, it isrecommended that the election held in Case 14 RC 8353be set aside and that the petition in that matter be dis-missed.CON(CI.USIONS o)F LAW1. The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The Respondent violated Section 8(a)(1) of the Actby:(a) Creating the impression that it was engaged in sur-veillance of the union activities and sympathies of its em-ployees.?3 As the unfair labor practices committed by the Respondent are seriousand go to the very heart of the Act I shall recommend that it cease anddesist therefrom and in any other manner from interfering , ith the rights ofemployees guaranteed under Sec. 7 of the Act N I. RB s Enlwtlkrl ffRCo.. 120 F.2d 532 14th Cir 1941 ).(h) Engaging in surveillance of the union activities andsympathies of its employees.(c) Threatening employees with loss of their right tospeak direct with management concerning their gries-ances and other work-relalted problems if they should selecta union.(d) Promising new pay benefits to its employees duringthe critical period before the election.(e) Granting new pay benefits to its employees immedi-ately after the election in reward for their antiunion ote.(f) Informing employees that ift' they supported theUnion a strike would be inevitable and bargaining futile.(g) Telling employees that in the event of a strike. em-plovees who did not support the Union would remain em-ploy ed.(h) D[ensing an employee a requested job transfer be-cause ot his union activities.(i) Threatening emplo)ees with loss of harmonious work-ing conditions and relationships with management if the,designated the Union as their bargaining representative.4. The following unit is appropriate for purpose of col-lective bargaining within the meaning of Section 9(b) of theAct:All full-time and regular part-time retail selling per-sonnel employed by Tipton Electric Company andProfessional Furniture Company at their facilities lo-cated in the metropolitan St. Louis area, includingMissouri and Illinois, excluding managers. assistantmanagers, office clerical and professional employees.guards and supervisors, as defined in the Act, and allother employees.5. On or about March 10, 1977, and at all times materialthereafter, the Union herein represented a majority of theemployees in the above-described appropriate unit, and ithas been the exclusive representative of all said employeesfor purposes of collective bargaining within the meaning ofSection 9(a) of the Act.6. B refusing to recognize and bargain with the Unionas the exclusive collective-bargaining representative of itsemployees in the above-described unit since on or aboutMarch 10, 1977. the Respondent has engaged in. and isengaging in, further unfair labor practices within the mean-ing of Section 8(a)( I ) of the Act.7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.8. The Respondent's unlawful conduct interfered withthe representation election held on April 15. 1977.ORDER"The Respondent. Tipton Electric Compan, and Profes-sional Furniture Compan. St. Louis. Missouri, their offi-cers, agents. successors. and assigns, shall:7 In the event no exceptions are filed as provided b Sec 102 4 of theRules and Regulations of the Natonal Labor Relations Board, the findings.conclusions. and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations. he adopted b the Board and become itsfindings. conclusions and Order. and al! ohections thereto shall he deemedwaised for all purposes219 Dl( CISIONS OF NATIONAL LABOR RELATIONS BOARDI. Cease and desist from:(a) Engaging. or giving employees the impression that itis engaging. in surveillance of their activities or sympathiesin support of Retail Store Employees Union Local 655. affiliated with Retail Clerks International Association. AFLCIO.(b) Promising and/or granting benefits to employees todissuade employees from joining. assisting. voting t)r, or inany other manner supporting the above-named Union, orany other labor organization.(c) Threatening employees that if they support theUnion, they will lose their right to directly approach man-agement concerning their grievances and job-related prob-lems and that they will otherwise lose their harmoniousworking conditions and relationship with management.(d) Informing employees that it is futile to support aunion.(e) Threatening employees that if they designate theUnion as bargaining representative, a strike would be inevi-table.(f) Threatening employees that in the event of a strike,those employees who do not support the Union will remainemployed.(g) Denying employees requested job transfers becauseof their union activities.(h) Refusing to recognize and, upon request, bargainwith the above-named Union as the exclusive collective-bargaining representative of its employees in the followingunit:All full-time and regular part-time retail selling per-sonnel employed by Tipton Electric Company andProfessional Furniture Company at their facilities lo-cated in the metropolitan St. Louis area, includingMissouri and Illinois, excluding managers, assistantmanagers, guards and supervisors, as defined in theAct, and all other employees.(i) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedthem in Section 7 of the Act.2. Take the following affirmative action to effectuate thepolicies of the Act.(a) Upon request, recognize and bargain with RetailStore Employees Union, Local 655. affiliated with RetailClerks International Association, AFL-CIO. as the exclu-sive collective-bargaining representative of its employees inthe bargaining unit set forth above, with respect to wages,hours, and other terms and conditions of employment and.if an understanding is reached, embody such understandingin a signed agreement.(b) Post at its various metropolitan St. Louis area facili-ties, including those in Missouri and Illinois, copies of theattached notice marked "Appendix."" Copies of the noticeon forms provided by the Regional Director of Region 14.after being duly signed by the Respondent's authorized rep-resentatives. shall be posted by the Respondent immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter. in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, or cov-ered by any other material.(c) Notify the Regional Director of Region 14, in writ-ing, within 20 days from the date of this Order. what stepsthe Respondent has taken to comply herewith.IT IS ORDERED that the complaint be dismissed insofar asit alleges violations of the Act not specifically found herein.11 Is FURTHEIR O)RDIRE ) that the election held on April15. 1977, in Case 14 RC-8353 hereby is set aside and thatthe petition in that matter is dismissed.'5 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-iona! Labor Relations Board,"220